Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Species: SMA Drug Control, without traverse, filed November 1, 2021 is acknowledged and has been entered. However, upon further consideration, the election of species has been withdrawn and all recited species have been rejoined for prosecution on the merits.  Accordingly, claims 1 and 3-9 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/JP2017/019165 filed 5/23/2017, is May 24, 2016 which is the filing date of Foreign Application JAPAN 2016-103482 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in reciting, “SMN”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 1, line 5 is vague and indefinite in lacking clear antecedent basis in reciting, “labeling SMN protein in the nucleated cells” because it is unclear as to whether the recitation refers back to the nucleated cells already labeled by the one or more antibodies. Perhaps, Applicant intends, “labeling SMN protein in the surface antigen labeled nucleated cells.”
Claim 1, lines 7-11 is vague and indefinite in reciting, “selecting one cell population from a plurality of cell populations in which the nuclei and the SMN protein in the nucleated cells have been labeled and which have been classified based on the one or more surface antigen markers labeled with the one or more label antibodies or based on the one or more surface antigen markers labeled with the one or more label antibodies and on side scattering (SSC)” because it is unclear how the “one cell population” is specifically selected from the plurality of cell populations, all having the 
Claim 1, lines 12-14 is further vague and indefinite in reciting, “analyzing the expression of an SMN protein nuclear body of the selected cell population based on fluorescence which is emitted by the first fluorescent dye and indicates the presence of nuclear SMN protein” because it is unclear how the “SMN protein nuclear body” specifically of the selected cell population is analyzed so as to indicate the presence of nuclear SMN protein simply on the basis of the first fluorescent dye. 
Claim 1, lines 14-15 is ambiguous in reciting, “measuring a fluorescence intensity of a portion observed in the shape of a spot in the fluorescence” because it is unclear what is encompassed in the recitation of “portion observed” as “portion” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 1 in the last line is vague and indefinite in reciting, “a cell population containing monocytes” because it is unclear what other cells are contained in the cell population other than monocytes.
Claim 4 is vague and indefinite in relation to claim 1 in reciting, “further subjecting the sample containing the blood-derived nucleated cells to erythrocyte hemolysis 
Claim 5 is indefinite in reciting, “SMA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 5 recites improper Markush language in reciting, “selected from the following a) to c).”  It should recite, “selected from the group consisting of a), b, and c).”
Claim 5 is vague and indefinite in reciting, “comparing a result [of the subject] obtained by the quantification with a control selected from” …  “(a)…a healthy person or a carrier; (b) … an SMA patient; and (c) if the subject is a person to whom a drug or a drug candidate against SMA has been administered, the control is a result obtained in the same manner as in the method for quantifying the SMN protein nuclear body using blood obtained from the subject after the administration of the drug or the drug candidate against SMA except that blood obtained from the subject before said administration is used” because it fails to clearly define how the subject’s result should compare to each of the controls in a), b), and c) so as to determine if the subject is healthy, an SMA patient, or responsive to drug treatment. 
Claim 6 lacks clear antecedent basis and is confusing in relation to claim 3 in reciting, “further subjecting the sample containing the blood-derived nucleated cells to erythrocyte hemolysis treatment” because the sample containing the blood-derived nucleated cells is not recited in claim 3, and it fails to clearly define which sample 
Claim 7 recites improper Markush language in reciting, “selected from the following a) to c).”  It should recite, “selected from the group consisting of a), b, and c).”
Claim 7 is vague and indefinite in reciting, “comparing a result [of the subject] obtained by the quantification with a control selected from” …  “(a)…a healthy person or a carrier; (b) … an SMA patient; and (c) if the subject is a person to whom a drug or a drug candidate against SMA has been administered, the control is a result obtained in the same manner as in the method for quantifying the SMN protein nuclear body using blood obtained from the subject after the administration of the drug or the drug candidate against SMA except that blood obtained from the subject before said administration is used” because it fails to clearly define how the subject’s result should compare to each of the controls in a), b), and c) so as to determine if the subject is healthy, an SMA patient, or responsive to drug treatment. 
Claim 8 recites improper Markush language in reciting, “selected from the following a) to c).”  It should recite, “selected from the group consisting of a), b, and c).”
Claim 8 is vague and indefinite in reciting, “comparing a result [of the subject] obtained by the quantification with a control selected from” …  “(a)…a healthy person or a carrier; (b) … an SMA patient; and (c) if the subject is a person to whom a drug or a drug candidate against SMA has been administered, the control is a result obtained in the same manner as in the method for quantifying the SMN protein nuclear body using blood obtained from the subject after the administration of the drug or the drug candidate against SMA except that blood obtained from the subject before said 
Claim 9 recites improper Markush language in reciting, “selected from the following a) to c).”  It should recite, “selected from the group consisting of a), b, and c).”
Claim 9 is vague and indefinite in reciting, “comparing a result [of the subject] obtained by the quantification with a control selected from” …  “(a)…a healthy person or a carrier; (b) … an SMA patient; and (c) if the subject is a person to whom a drug or a drug candidate against SMA has been administered, the control is a result obtained in the same manner as in the method for quantifying the SMN protein nuclear body using blood obtained from the subject after the administration of the drug or the drug candidate against SMA except that blood obtained from the subject before said administration is used” because it fails to clearly define how the subject’s result should compare to each of the controls in a), b), and c) so as to determine if the subject is healthy, an SMA patient, or responsive to drug treatment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2017/0115297 (27 April 2017) in view of Sapaly et al. (Small-molecule flunarizine increases SMN protein in nuclear Cajal bodies and motor function in a mouse model of spinal muscular atrophy. Scientific Reports. 8:2075 1-16 (01 February 2018)) and in further view of AMNIS (ImageStream MkII imaging flow cytometers (2014)).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Saito et al. disclose a method of analyzing survival motor neuron (SMN) protein in whole blood sample of a subject (Abstract; [0016, 0047]). The method comprises: obtaining a sample (whole blood sample) comprising blood-derived nucleated cells (PBMC: peripheral blood mononuclear cells) from a subject [0035, 0047, 0048]; subjecting the blood sample to erythrocyte hemolysis treatment to obtain blood-derived nucleated cells or PBMC [0026, 0039, 0048, 0050]; and labeling one or more surface 
Saito et al. teach that a measured or quantitated decrease in SMN protein in the monocytes of the subject compared against measured or quantitated normal level of SMN protein of a healthy normal subject indicates the subject to have spinal muscular 
Saito et al. differ from the instant invention in failing to teach analyzing the expression of an SMN nuclear body in the nucleus by measuring a fluorescence intensity of a nuclear portion in the shape of a spot in the fluorescence emitted.  Saito et al. is also silent in analyzing the expression of the SMN nuclear body using an imaging flow cytometer having an objective lens magnification of 40 times or more.
Sapaly et al. teach that SMA caused by mutations of the SMN gene leading to decrease in SMN protein levels and that SMN deficiency alters nuclear body or Cajal body (CB) formation (Abstract).  SMN protein has a specific localization in the nucleus, and is found specifically concentrated in the nuclear bodies and that altered nuclear body (CB) localization of SMN protein is the hallmark of childhood SMA disease (p. 1, 2nd full ¶). Sapaly et al. teach analyzing and imaging the expression (localization) of an SMN nuclear body in the nucleus by measuring fluorescence intensity of the nuclear portion in the shape of a spot in the fluorescence as shown in Figure 3 (p. 4, last ¶ to p. 5.     

It would have been obvious to one of ordinary skill in the art before the invention was filed to incorporate the teaching of Sapaly in analyzing the expressions of SMN protein nuclear body using the imaging flow cytometer of AMNIS which is capable of high-resolution, high-sensitivity imaging flow cytometry with 40 times magnification into the method of analyzing SMN protein expression of Saito that determines if a subject has SMA because Saito taught that SMA patients are shown to have decreased levels of SMN protein, and Sapaly further found that SMN deficiency manifested as decrease in SMN protein levels resulting from SMA alters nuclear body formation and localization as detected by high resolution AMNIS imaging flow cytometry and that altered nuclear body (CB) localization of SMN protein is the hallmark of childhood SMA disease.

6.	No claims are allowed.

Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 24, 2022